                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

United States of America,                       )
                                                )
                Plaintiff,                      )        ORDER
                                                )
        vs.                                     )
                                                )
Jamie Nicol Nilsen,                             )        1:19-mj-343
                                                )
                Defendant.                      )


        On October 10, 2018, the court convened a preliminary hearing in the above-entitled action

pursuant to Fed. R. Crim P. 5.1. AUSA David Hagler appeared on behalf of the United States. AFPD

Christopher Bellmore appeared on behalf of defendant. ATF SA Jeremy Schmidt was present and

provided testimony.

        Based upon the testimony provided by SA Schmidt and for the reasons articulated on the record,

the court finds that there is probable cause to believe that defendant may have committed offenses alleged

in Complaint. Accordingly, defendant is bound over for trial.

        IT IS SO ORDERED.

        Dated this 10th day of October, 2019.

                                                         /s/ Clare R. Hochhalter
                                                         Clare R. Hochhalter, Magistrate Judge
                                                         United States District Court
